DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 9 recite that molecular weight is at least 4 or 69 kDa which is claiming ranges for molecular weights that are anything greater than 4 or 69 kDa.  However, as disclosed in the specification at [0064] the upper limit has not been determined for the size of the substance which may pass through the barrier but it is at most 69 kDa.  The specification does not appear to support that substances with molecular weights comprising all values greater than 4 or 69kDa are able to cross the blood brain barrier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davalos et al. (US 2014/0039489 A1) in view of Giladi et al (US 2017/0281934 A1), Schroeppel et al. (US 2004/0010290 A1), and Palti (US 2006/0276858).
With regard to claims 1, 6, and 7, Davalos et al. teach a method for treating a tumor in a subject's brain and delivering a substance across a blood brain barrier of the subject's brain, the method comprising: applying a first alternating electric field at a first frequency to the subject's brain for a first period of time, wherein application of the first alternating electric field at the first frequency to the subject's brain for the first period of time increases permeability of the blood brain barrier in the subject's brain ([0018] AC signal, [0010] causes disruption of the blood brain barrier); administering the substance to the subject after the first period of time has elapsed, wherein the increased permeability of the blood brain barrier allows the substance to cross the blood brain barrier ([0079], [0080] agent is administered when the blood brain barrier is disrupted).  Davalos et al. teach treating tumors ([0059], [0079], [0083]) but do not disclose delivering a second alternating electric field at a different second frequency for at least a week.  However, Giladi et al. teach using a first electric field with a first frequency and a second AC electric field with a second frequency in treatment of a tumor ([0002], [0005], [0007]).  Further, Schroeppel et al. teach using chemotherapeutic agent treatment in conjunction with electrical therapy to treat cancer for more effective treatment (abstract, [0219]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the alternating electric field treatment using two different frequencies as taught by Giladi et al. in combination with the treatment of Davalos et al. as Davalos et al. teach treatment of tumors as does Giladi et al. and Schroeppel et al. discloses more effective treatment may result from using a combination of electrical and drug treatment.  This would use various 
With regard to claims 2 and 3, see [0072] of Davalos et al.
With regard to claim 4, see [0007] of Giladi et al., at least one of the frequencies used would be between 190-210kHz. 
With regard to claim 5, Davalos et al. teach the frequency and field strength as claimed ([0018], [0072]).  Davalos et al. does not explicitly disclose applying the electric field for a period of 24 hours.  However, Davalos et al. teach that the pulse length, number of pulses, and timing between pulses can vary, and that pulses can be delivered in sets and that these values may be altered to achieve the desired tissue result depending on the size and shape of the area to be treated ([0065], [0067], [0070], [0071], [0076]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to continue treatment over a 24 hour period as Davalos et al. teach the various parameters related to timing may be varied depending on treatment.  Further one of ordinary skill in the art would be able to apply treatment as needed to achieve the desired disruption in the blood brain barrier.
In re Aller, 105 USPQ 233.  One or ordinary skill in the art would be able to vary the parameters within the various ranges taught by Davalos et al. to achieve the desired disruption for a particular substance. 
With regard to claim 10, see chemotherapy agents listed in [0083] of Davalos et al., these are the same agents as disclosed by Applicant as having such characteristics ([0065], [0066] of Applicant’s specification).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783